VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 ANNGHARAAD REID SENIOR PARALEGAL PHONE: (860) 580-2035 | EMAIL: ANNGHARAAD.REID@VOYA.COM December 23, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Accounts D Withdrawal of N-8F Deregistration Application Ladies and Gentlemen: On December 23, 2016, Voya Insurance and Annuity Company ( the “Company”) and its Separate Account B (the “Account”), submitted, via electronic filing, a request for an order granting the deregistration of the Company’s Separate Account D (811-06090). The Accession Number was 0000890830-16-000002). The application was accidentally submitted under the CIK and CCC numbers associated with the Company’s Separate Account B (0000836687 and wpkqkp@5, respectively). We hereby request, on behalf of the Company and the Account, that this request be withdrawn. An application under Form N-8F has been filed with the Commission under the correct CIK and CCC numbers. If you have any questions regarding this submission, please contact me at Anngharaad.Reid@voya.com. Sincerely, /s/ Anngharaad S. Reid Anngharaad S. Reid PLAN | INVEST | PROTECT Voya Logo
